IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

PATRICIA O’ROURKE,           )
                             )
     Plaintiff,              )
                             )
     v.                      )                                C.A. No. N20C-08-064 JRJ
                             )
PNC BANK, MATCH GROUP, INC., )
LEAF OF LIFE COVENANT        )
MINISTRY INC., HAJIA LAMPO,  )
LAWANDA WILLIAMS,            )
EUROSTAR LUXURY MOTORS,      )
ALVANNDY VENTURES, and JOHN )
DOE                          )
                             )
     Defendants.             )

                                Date Submitted:       March 16, 2021
                                Date Decided:         March 22, 2021

                                             ORDER
         Upon consideration of Plaintiff Patricia O’Rourke’s Motion Pursuant to Rule

55(b)(2) for Entry of Default Judgment (“Motion”) filed against Defendant PNC

Bank,1 IT APPEARS THAT:

         1.      On August 10, 2020, Plaintiff filed her Complaint.2 In Count II of the

Complaint, Plaintiff alleges that PNC Bank violated the Currency and Foreign

Transactions Reporting Act of 1970 by failing to file suspicious activity reports



1
    Mot. Pursuant to Rule 55(b)(2) for Entry of Default J. (Trans. ID. 66385842).
2
    Compl. (Trans. ID. 66385842).
despite its suspicion that Plaintiff was being criminally exploited in connection with

her requests to initiate wire transfers.3 According to Plaintiff, “[a]s a direct result of

PNC’s actions or lack thereof, Plaintiff has suffered the loss of close to $250,000.00

. . . and has also endured the emotional toll engendered by the abuse of her trust . . .

by PNC . . . .”4

       2.      On September 30, 2020, a Deputy Sheriff of the New Castle County

Sherriff’s Office served a copy of the Summons and the Complaint on PNC Bank.5

On October 5, 2020, proof of service was filed.6

       3.      PNC Bank’s response to the Complaint was due on October 20, 2020.7

To this day, PNC Bank has not filed a response, nor has it otherwise appeared in the

action.

       4.      On March 16, 2021, Plaintiff filed the instant Motion asking the Court

to enter default judgment against PNC Bank and to schedule an inquisition hearing

to determine the amount of damages owed.8

       5.      Pursuant to Superior Court Civil Rule 55(b), default judgment may be

entered “when a party against whom a judgment for affirmative relief is sought, has



3
  Id. at 13–15, ¶¶ 33–38.
4
  Id. at 15, ¶ 39.
5
  Sherriff’s Return (Trans. ID. 65987963).
6
  Id.
7
  See Super. Ct. Civ. R. 12(a) (“A defendant shall serve an answer within 20 days after service of
process, complaint and affidavit . . . .”).
8
  Mot. Pursuant to Rule 55(b)(2) for Entry of Default J. (Trans. ID. 66385842).
                                                2
failed to appear, plead or otherwise defend as provided by the Rules . . . .”9 Default

judgment may not be entered “against an infant or incompetent person unless

represented in the action by a guardian, trustee or other representative.”10 Only the

Court may enter default judgment if the plaintiff’s claim against a defendant is not

for a sum certain or a sum that can be made certain by computation.11 The Court

may hold an inquisition hearing “[i]f, in order to enable the Court to enter judgment

or to carry it into effect, it is necessary to take an account or to determine the amount

of damages or to establish the truth of any averment by evidence or to make an

investigation of any other matter.”12

       6.      Here, PNC Bank has failed to respond to Plaintiff’s Complaint pursuant

to Superior Court Civil Rule 12(a).         PNC Bank is neither an infant nor an

incompetent person. Plaintiff’s claim against PNC Bank is not for a sum certain or

a sum that can be made certain by computation. Accordingly, the Court will enter




9
  Super. Ct. Civ. R. 55(b).
10
   Super. Ct. Civ. R. 55(b)(2).
11
   See Super. Ct. Civ. R. 55(b)(1).
12
   Super. Ct. Civ. R. 55(b)(2).
                                           3
default judgment against PNC Bank and hold an inquisition hearing to determine the

amount of damages owed.

      NOW, THEREFORE, IT IS HEREBY ORDERED that Plaintiff Patricia

O’Rourke’s Motion Pursuant to Rule 55(b)(2) for Entry of Default Judgment against

Defendant PNC Bank is GRANTED.

      IT IS SO ORDERED.

                                               Jan R. Jurden

                                            Jan R. Jurden, President Judge




cc: Prothonotary




                                        4